



Exhibit 10.1


FORM OF SUBORDINATED NOTE PURCHASE AGREEMENT 
    
This SUBORDINATED NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of
December 19, 2018, and is made by and among Orrstown Financial Services, Inc., a
Pennsylvania corporation (the “Company”), and the several purchasers of the
Subordinated Notes (as defined below) identified on the signature pages hereto
(as defined below) (each a “Purchaser” and collectively, the “Purchasers”).


RECITALS


WHEREAS, Company has requested that the Purchasers purchase from Company up to
$32,500,000 in aggregate principal amount of Subordinated Notes (as defined
herein), which aggregate amount is intended to qualify as Tier 2 Capital (as
defined herein).
 
WHEREAS, Company has engaged Boenning & Scattergood, Inc., as its exclusive
placement agent (“Placement Agent”) for the offering of the Subordinated Notes.
 
WHEREAS, each of the Purchasers is an institutional accredited investor as such
term is defined in Rule 501 of Regulation D (“Regulation D”) promulgated under
the Securities Act of 1933, as amended (the “Securities Act”).
 
WHEREAS, the offer and sale of the Subordinated Notes by Company is being made
in reliance upon the exemptions from registration available under Section
4(a)(2) of the Securities Act and Rule 506(b) of Regulation D, and pursuant to
the Indenture (as defined below).
 
WHEREAS, each Purchaser is willing to purchase from Company a Subordinated Note
in the principal amount set forth on each Purchaser’s signature page hereto (the
“Subordinated Note Amount”) in accordance with the terms, subject to the
conditions and in reliance on, the recitals, representations, warranties,
covenants and agreements set forth herein and in the Subordinated Notes.


NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained and other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

AGREEMENT

1.     DEFINITIONS.
 
1.1    Defined Terms. The following capitalized terms used in this Agreement
have the meanings defined or referenced below. Certain other capitalized terms
used only in specific sections of this Agreement may be defined in such
sections.


“Affiliate(s)” means, with respect to any Person, such Person’s immediate family
members, partners, members or parent and subsidiary corporations, and any other
Person directly or indirectly controlling, controlled by, or under common
control with said Person and their respective Affiliates.





--------------------------------------------------------------------------------




“Agreement” has the meaning set forth in the preamble hereto.


“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Subordinated Note represented by a global
certificate, the rules and procedures of DTC that apply to such transfer or
exchange.

     “Bank” means Orrstown Bank, a Pennsylvania state chartered bank and wholly
owned subsidiary of Company.
 
“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in the Commonwealth of Pennsylvania are permitted or
required by any applicable law or executive order to close.
 
“Closing” has the meaning set forth in Section 2.2.
 
“Closing Date” means December 19, 2018.
 
“Company” has the meaning set forth in the preamble hereto and shall include any
successors to Company.
 
“Company’s Reports” means Company’s annual, quarterly and other reports,
schedules, forms, statements and other documents (including exhibits and other
information incorporated therein) filed or furnished by Company with the SEC
under the Securities Act, Exchange Act, or the regulations thereunder, in each
case since January 1, 2018.
 
“Disbursement” has the meaning set forth in Section 3.1.


“DTC” has the meaning set forth in Section 5.7.
 
“Equity Interest” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation, and any
and all warrants, options or other rights to purchase any of the foregoing.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“FDIC” means the Federal Deposit Insurance Corporation.
 
“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.


“Global Note” has the meaning set forth in Section 3.1.
 
“Governmental Agency(ies)” means, individually or collectively, any federal,
state, county or local governmental department, commission, board, regulatory
authority or agency (including each applicable Regulatory Agency) with
jurisdiction over Company.
 


- 2 –



--------------------------------------------------------------------------------




“Governmental Licenses” has the meaning set forth in Section 4.3.
 
“Hazardous Materials” means flammable explosives, asbestos, urea formaldehyde
insulation, polychlorinated biphenyls, radioactive materials, hazardous wastes,
toxic or contaminated substances or similar materials, including any substances
which are “hazardous substances,” “hazardous wastes,” “hazardous materials” or
“toxic substances” under the Hazardous Materials Laws and/or other applicable
environmental laws, ordinances or regulations.


“Hazardous Materials Laws” mean any laws, regulations, permits, licenses or
requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relates to real property, including: the
Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource
Conservation and Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (including the Superfund Amendments and Reauthorization Act
of 1986), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as
amended, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act,
as amended, 29 U.S.C. Section 651, the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and
Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking
Water Act, 42 U.S.C. Section 300f et seq.; and all comparable state and local
laws, laws of other jurisdictions or orders and regulations.
 
“Indebtedness” means and includes: (i) all items arising from the borrowing of
money that, according to GAAP as in effect from time to time, would be included
in determining total liabilities as shown on the consolidated balance sheet of
Company or any Subsidiary of Company; and (ii) all obligations secured by any
lien in property owned by Company or any Subsidiary whether or not such
obligations shall have been assumed; provided, however, Indebtedness shall not
include deposits or other indebtedness created, incurred or maintained in the
ordinary course of Company’s or Bank’s business (including federal funds
purchased, advances from any Federal Home Loan Bank, secured deposits of
municipalities, letters of credit issued by Company or Bank and repurchase
arrangements) and consistent with customary banking practices and applicable
laws and regulations.
 
“Indenture” means the indenture, dated as of the date hereof, by and between
Company and U.S. Bank, National Association, as trustee, substantially in the
form attached hereto as Exhibit A, as the same may be amended or supplemented
from time to time in accordance with the terms thereof.
 
“Leases” means all leases, licenses or other documents providing for the use or
occupancy of any portion of any Property, including all amendments, extensions,
renewals, supplements, modifications, sublets and assignments thereof and all
separate letters or separate agreements relating thereto.
 
“Material Adverse Effect” means, with respect to any Person, any change or
effect that (i) is or would be reasonably likely to be material and adverse to
the financial position, results of operations or business of such Person, or
(ii) would materially impair the ability of any Person to perform its respective
obligations under any of the Transaction Documents, or otherwise materially
impede the consummation of the transactions contemplated hereby; provided,
however, that “Material Adverse Effect” shall not be deemed to include the
impact of (1) changes in banking and similar laws, rules or regulations of
general applicability or interpretations thereof by Governmental Agencies, (2)
changes in GAAP or regulatory accounting requirements applicable to financial
institutions and their holding companies generally, (3) changes after the date
of this Agreement in general economic or capital market


- 3 –



--------------------------------------------------------------------------------




conditions affecting financial institutions or their market prices generally and
not specifically related to Company or Purchasers, (4) direct effects of
compliance with this Agreement on the operating performance of Company or
Purchasers, including expenses incurred by Company or Purchasers in consummating
the transactions contemplated by this Agreement, and (5) the effects of any
action or omission taken by Company with the prior written consent of
Purchasers, and vice versa, or as otherwise contemplated by this Agreement and
the Subordinated Notes.
 
     “Maturity Date” means December 30, 2028.
 
“Person” means an individual, a corporation (whether or not for profit), a
partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof (including a Governmental Agency) or any other entity or organization.
 
“Placement Agent” has the meaning set forth in the preamble hereto.
 
“Property” means any real property owned or leased by Company or any Affiliate
or Subsidiary of Company.
 
“Purchaser” or “Purchasers” has the meaning set forth in the preamble hereto.
 
“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, by and among Company and the Purchasers in the form
attached as Exhibit B hereto.
 
“Regulation D” has the meaning set forth in the Recitals.
 
“Regulatory Agencies” means any federal or state agency charged with the
supervision or regulation of depository institutions or holding companies of
depository institutions, or engaged in the insurance of depository institution
deposits, or any court, administrative agency or commission or other authority,
body or agency having supervisory or regulatory authority with respect to
Company, Bank or any of their Subsidiaries.
 
“SEC” means the Securities and Exchange Commission.
 
“Secondary Market Transaction” has the meaning set forth in Section 5.5.
 
“Securities Act” has the meaning set forth in the Recitals.
 
“Subordinated Note” means the Subordinated Note (or collectively, the
“Subordinated Notes”) in the form attached as an exhibit to the Indenture, as
amended, restated, supplemented or modified from time to time, and each
Subordinated Note delivered in substitution or exchange for such Subordinated
Note.
 
“Subordinated Note Amount” has the meaning set forth in the Recitals.
 
“Subsidiary” means with respect to any Person, any corporation or entity in
which a majority of the outstanding Equity Interest is directly or indirectly
owned by such Person.
 


- 4 –



--------------------------------------------------------------------------------




“Tier 2 Capital” has the meaning given to the term “Tier 2 capital” in 12 C.F.R.
Part 217, as amended, modified and supplemented and in effect from time to time
or any replacement thereof.


“Transaction Documents” has the meaning set forth in Section 3.2.1.1.
 
“Trustee” means the trustee or successor in accordance with the applicable
provisions of the Indenture.
 
1.2    Interpretations. The foregoing definitions are equally applicable to both
the singular and plural forms of the terms defined. The words “hereof”, “herein”
and “hereunder” and words of like import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The word “including” when used in this Agreement without the phrase
“without limitation,” shall mean “including, without limitation.” All references
to time of day herein are references to Eastern Time unless otherwise
specifically provided. All references to this Agreement, the Subordinated Notes
and the Indenture shall be deemed to be to such documents as amended, modified
or restated from time to time. With respect to any reference in this Agreement
to any defined term, (i) if such defined term refers to a Person, then it shall
also mean all heirs, legal representatives and permitted successors and assigns
of such Person, and (ii) if such defined term refers to a document, instrument
or agreement, then it shall also include any amendment, replacement, extension
or other modification thereof.
 
1.3    Exhibits Incorporated. All Exhibits attached are hereby incorporated into
this Agreement.
 
2.     SUBORDINATED DEBT.
 
2.1    Certain Terms. Subject to the terms and conditions herein contained,
Company proposes to issue and sell to the Purchasers, severally and not jointly,
Subordinated Notes, which will be issued pursuant to the Indenture, in an amount
equal to the aggregate of the Subordinated Note Amounts. Purchasers, severally
and not jointly, each agree to purchase the Subordinated Notes, which will be
issued pursuant to the Indenture, from Company on the Closing Date in accordance
with the terms of, and subject to the conditions and provisions set forth in,
this Agreement, the Indenture and the Subordinated Notes. The Subordinated Note
Amounts shall be disbursed in accordance with Section 3.1.
 
2.2    The Closing. The execution and delivery of the Transaction Documents (the
“Closing”) shall occur at the offices of Company at 10:00 a.m. (local time) on
the Closing Date, or at such other place or time or on such other date as the
parties hereto may agree.
 
2.3    Right of Offset. Each Purchaser hereby expressly waives any right of
offset it may have against Company.
 
2.4    Use of Proceeds. Company shall use the net proceeds from the sale of
Subordinated Notes for general corporate purposes.

3.    DISBURSEMENT.


3.1    Disbursement. On the Closing Date, assuming all of the terms and
conditions set forth in Section 3.2 have been satisfied by Company and Company
has executed and delivered to each of the Purchasers this Agreement and any
other related documents in form and substance reasonably satisfactory to
Purchasers, each Purchaser shall disburse in immediately available funds the
Subordinated Note Amount set forth on such Purchaser’s


- 5 –



--------------------------------------------------------------------------------




signature page for an electronic securities entitlement through the facilities
of DTC (defined below) in accordance with the Applicable Procedures in the
Subordinated Note with a principal amount equal to such Subordinated Note Amount
(the “Disbursement”). Company will deliver to the Trustee a global certificate
(the “Global Note”) registered in the name of Cede & Co., as nominee for DTC.


3.2    Conditions Precedent to Disbursement.
 
3.2.1    Conditions to the Purchasers’ Obligation. The obligation of each
Purchaser to consummate the purchase of the Subordinated Notes to be purchased
by each Purchaser at Closing and to effect the Disbursement is subject to
delivery by or at the direction of Company to such Purchaser (or, with respect
to the Indenture, the Trustee) each of the following (or written waiver by such
Purchaser prior to the Closing of such delivery):


3.2.1.1 Transaction Documents. This Agreement, the Indenture, the Global Note
and the Registration Rights Agreement (collectively, the “Transaction
Documents”), each duly authorized and executed by Company, and delivery of
written instruction to the Trustee (with respect to the Indenture).


3.2.1.2  Authority Documents.
 
 
(a)
A copy, certified by the Secretary or Assistant Secretary of Company, of the
Articles of Incorporation, of Company;
 
 
 
 
(b)
A certificate of subsistence of Company issued by the Secretary of the
Commonwealth of the Commonwealth of Pennsylvania;
 
 
 
 
(c)
A copy, certified by the Secretary or Assistant Secretary, of the Bylaws of
Company;
 
 
 
 
(d)
A copy, certified by the Secretary or Assistant Secretary of Company, of the
resolutions of the board of directors (and any committee thereof) of Company
authorizing the execution, delivery and performance of the Transaction
Documents;
 
 
 
 
(e)
An incumbency certificate of the Secretary or Assistant Secretary of Company
certifying the names of the officer or officers of Company authorized to sign
the Transaction Documents and the other documents provided for in this
Agreement; and
 
 
 
 
(f)
The opinion of counsel to Company, dated as of the Closing Date, substantially
in the form set forth in Exhibit C and Exhibit D attached hereto addressed to
the Purchasers and Placement Agent.



3.2.1.3 Officer’s Certificate. A certificate signed on behalf of Company by a
senior executive officer certifying that the representations and warranties of
Company set forth in this Agreement are true and correct in all respects on and
as of the date of this Agreement and on and as of the Closing Date as though
made on and as of the Closing Date, except where the failure to be true and
correct (without regard to any materiality or Material Adverse Effect
qualifications contained therein), individually or in the aggregate, would not
be reasonably likely to have a Material Adverse Effect (and except that (i)
representations and warranties made as of a specified


- 6 –



--------------------------------------------------------------------------------




date shall only be required to be true and correct as of such date and (ii) the
representations and warranties of Company set forth in Sections 4.2.1, 4.2.3 and
4.5 shall be true and correct in all respects).


3.2.1.4 Other Requirements. Such other certificates, affidavits, schedules,
resolutions, notes and/or other documents which are provided for hereunder or as
a Purchaser may reasonably request.


3.2.1.5 Aggregate Investments. Prior to, or contemporaneously with the Closing,
each Purchaser shall have actually subscribed for the Subordinated Note Amount
set forth on such Purchaser’s signature page.
 
3.2.2    Conditions to Company’s Obligation.
 
3.2.2.1 Since the date of this Agreement, there shall not have been any action
taken, or any law, rule or regulation enacted, entered, enforced or deemed
applicable to Company or its Subsidiaries or the transactions contemplated by
this Agreement by any Governmental Agency which imposes any restriction or
condition that Company determines, in its reasonable good faith judgment, is
materially and unreasonably burdensome on Company’s business or would materially
reduce the economic benefits of the transactions contemplated by this Agreement
to Company to such a degree that Company would not have entered into this
Agreement had such condition or restriction been known to it on the date hereof.


3.2.2.2  With respect to a given Purchaser, the obligation of Company to
consummate the sale of the Subordinated Notes and to effect the Closing is
subject to delivery by or at the direction of such Purchaser to Company (or
written waiver by Company prior to the Closing of such delivery) this Agreement
and the Registration Rights Agreement, each duly authorized and executed by such
Purchaser.
 
3.2.2.3  Prior to, or contemporaneously with the Closing, each Purchaser shall
have actually subscribed for the Subordinated Note Amount set forth on such
Purchaser’s signature page hereto.
 
4.     REPRESENTATIONS AND WARRANTIES OF COMPANY.


Company hereby represents and warrants to each Purchaser as follows:
 
4.1     Organization and Authority.
 
4.1.1    Organization Matters of Company and Its Subsidiaries.
 
4.1.1.1 Company is presently subsisting as a corporation in good standing under
the laws of the Commonwealth of Pennsylvania and has all requisite corporate
power and authority to conduct its business and activities as presently
conducted, to own its properties, and to perform its obligations under the
Transaction Documents. Company is duly qualified as a foreign corporation to
transact business and is in good standing in each other jurisdiction in which
such qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect. Company is
duly registered as a bank holding company under the Bank Holding Company Act of
1956, as amended.
 


- 7 –



--------------------------------------------------------------------------------




4.1.1.2 Each Subsidiary of Company either has been duly organized and is validly
existing or subsisting as a corporation or limited liability company, or has
been duly chartered and is validly existing as a Pennsylvania state chartered
bank, in each case in good standing under the laws of the jurisdiction of its
incorporation or organization, has corporate or limited liability company power
and authority to own, lease and operate its properties and to conduct its
business and is duly qualified as a foreign corporation to transact business and
is in good standing in each jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure so to qualify or to be in good
standing would not result in a Material Adverse Effect. All of the issued and
outstanding shares of capital stock or other equity interests in each Subsidiary
of Company have been duly authorized and validly issued, are fully paid and
non-assessable (to the extent such concepts apply to entities other than
corporations) and are owned by Company, directly or through Subsidiaries, free
and clear of any security interest, mortgage, pledge, lien, encumbrance or
claim; none of the outstanding shares of capital stock of, or other equity
interests in, any Subsidiary were issued in violation of the preemptive or
similar rights of any securityholder of such Subsidiary of Company or any other
entity.
4.1.1.3 Bank is a Pennsylvania state chartered bank. The deposit accounts of
Bank are insured by the FDIC up to applicable limits. Neither Company nor Bank
has received any notice or other information indicating that Bank is not an
“insured depository institution” as defined in 12 U.S.C. Section 1813, nor has
any event occurred which could reasonably be expected to adversely affect the
status of Bank as an FDIC-insured institution.


4.1.2    Capital Stock and Related Matters. All of the outstanding capital stock
of Company has been duly authorized and validly issued and is fully paid and
nonassessable. There are, as of the date hereof, no outstanding options, rights,
warrants or other agreements or instruments obligating Company to issue, deliver
or sell, or cause to be issued, delivered or sold, additional shares of the
capital stock of Company or obligating Company to grant, extend or enter into
any such agreement or commitment to any Person other than Company except
pursuant to employment arrangements, agreements or understandings or Company’s
equity incentive plans adopted by Company’s Board of Directors. 


4.2    No Impediment to Transactions.
 
4.2.1    Transaction is Legal and Authorized. The issuance of the Subordinated
Notes pursuant to the Indenture, the borrowing of the aggregate of the
Subordinated Note Amounts, the execution of the Transaction Documents and
compliance by Company with all of the provisions of the Transaction Documents
are within the corporate and other powers of Company.


4.2.2    Agreement, Indenture and Registration Rights Agreement. This Agreement,
the Indenture and the Registration Rights Agreement have been duly authorized,
executed and delivered, and, assuming due authorization, execution and delivery
by the other parties thereto, including the Trustee for purposes of the
Indenture, are the legal, valid and binding obligations of Company, enforceable
in accordance with their terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting creditors’ rights generally or by general equitable
principles.
 


- 8 –



--------------------------------------------------------------------------------




4.2.3    Subordinated Notes. The Subordinated Notes have been duly authorized by
Company and when executed by Company and completed and authenticated by the
Trustee in accordance with, and in the forms contemplated by, the Indenture and
issued, delivered to and paid for as provided in this Agreement, will have been
duly issued under the Indenture and will constitute legal, valid and binding
obligations of Company, entitled to the benefits of the Indenture, and
enforceable in accordance with their terms, except as enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting creditors’ rights generally or by general
equitable principles. When executed and delivered, the Subordinated Notes will
be substantially in the form attached as an exhibit to the Indenture. 


4.2.4     Exemption from Registration. Neither Company, nor any of its
Subsidiaries or Affiliates, nor any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the
Subordinated Notes. Assuming the accuracy of the representations and warranties
of each Purchaser set forth in this Agreement, the Subordinated Notes will be
issued in a transaction exempt from the registration requirements of the
Securities Act. No “bad actor” disqualifying event described in Rule
506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”) is
applicable to Company or, to Company’s knowledge, any Person described in Rule
506(d)(1) (each, a “Company Covered Person”). Company has exercised reasonable
care to determine whether any Company Covered Person is subject to a
Disqualification Event. Company has complied, to the extent applicable, with its
disclosure obligations under Rule 506(e).


4.2.5    No Defaults or Restrictions. Neither the execution and delivery of the
Transaction Documents nor compliance with their respective terms and conditions
will (whether with or without the giving of notice or lapse of time or both) (i)
violate, conflict with or result in a breach of, or constitute a default under:
(1) the Articles of Incorporation or Bylaws of Company; (2) any of the terms,
obligations, covenants, conditions or provisions of any contract, agreement,
indenture, mortgage, deed of trust, pledge, bank loan, or credit agreement, or
any other agreement or instrument to which Company or Bank is now a party or by
which Company’s or Bank’s properties may be bound or affected; (3) any judgment,
order, writ, injunction, decree or demand of any court, arbitrator, grand jury,
or Governmental Agency; or (4) any statute, rule or regulation applicable to
Company, except, in the case of items (2), (3) or (4), for such violations,
conflicts, breaches or defaults that would not reasonably be expected to have,
singularly or in the aggregate, a Material Adverse Effect on Company, or (ii)
result in the creation or imposition of any lien, charge or encumbrance of any
nature whatsoever upon any property or asset of Company or Bank. Neither Company
nor Bank is in default in the performance, observance or fulfillment of any of
the terms, obligations, covenants, conditions or provisions contained in any
indenture or other agreement creating, evidencing or securing Indebtedness of
any kind or pursuant to which any such Indebtedness is issued, or any other
agreement or instrument to which Company or Bank, as applicable, is a party or
by which Company or Bank, as applicable, or any of Company’s or Bank’s
properties may be bound or affected. except in each case, only such defaults
that would not reasonably be expected to have, singularly or in the aggregate, a
Material Adverse Effect on Company.


4.2.6    Governmental Consent. No governmental orders, permissions, consents,
approvals or authorizations are required to be obtained by Company that have not
been obtained, and no registrations or declarations are required to be filed by
Company that have not been filed in connection with, or, in contemplation of,
the execution and delivery of, and performance under, the Transaction Documents,
except for applicable


- 9 –



--------------------------------------------------------------------------------




requirements, if any, of the Securities Act, the Exchange Act or state
securities laws or “blue sky” laws of the various states and any applicable
federal or state banking laws and regulations.
 
4.3     Possession of Licenses and Permits. Company and its Subsidiaries possess
such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate Governmental
Agencies necessary to conduct the business now operated by them except where the
failure to possess such Governmental Licenses would not, singularly or in the
aggregate, have a Material Adverse Effect on Company or such applicable
Subsidiary; Company and each Subsidiary of Company is in compliance with the
terms and conditions of all such Governmental Licenses, except where the failure
so to comply would not, individually or in the aggregate, have or reasonably be
expected to have a Material Adverse Effect on Company or such applicable
Subsidiary of Company; all of the Governmental Licenses are valid and in full
force and effect, except where the invalidity of such Governmental Licenses or
the failure of such Governmental Licenses to be in full force and effect would
not have or reasonably be expected to have a Material Adverse Effect on Company
or such applicable Subsidiary of Company; and neither Company nor any Subsidiary
of Company has received any notice of proceedings relating to the revocation or
modification of any such Governmental Licenses.
 
4.4    Financial Condition.
 
4.4.1    Company Financial Statements. The financial statements of Company
included in Company’s Reports (including the related notes, where applicable)
(i) have been prepared from, and are in accordance with, the books and records
of Company; (ii) fairly present in all material respects the results of
operations, cash flows, changes in stockholders’ equity and financial position
of Company and its consolidated Subsidiaries, for the respective fiscal periods
or as of the respective dates therein set forth (subject in the case of
unaudited statements to recurring year-end audit adjustments normal in nature
and amount), as applicable; (iii) complied as to form, as of their respective
dates of filing in all material respects with applicable accounting and banking
requirements as applicable, with respect thereto; and (iv) have been prepared in
accordance with GAAP consistently applied during the periods involved, except,
in each case, as indicated in such statements or in the notes thereto and
Regulation S-X promulgated under the Securities Act. The books and records of
Company have been, and are being, maintained in all material respects in
accordance with GAAP and any other applicable legal and accounting requirements.
Company does not have any material liability of any nature whatsoever (whether
absolute, accrued, contingent or otherwise and whether due or to become due),
except for those liabilities that are reflected or reserved against on the
consolidated balance sheet of Company contained in Company’s Reports for
Company’s most recently completed quarterly or annual fiscal period, as
applicable, and for liabilities incurred in the ordinary course of business
consistent with past practice or in connection with this Agreement and the
transactions contemplated hereby.


4.4.2    Absence of Default. Since the date of the latest audited financial
statements included in Company’s SEC Reports, no event has occurred which either
of itself or with the lapse of time or the giving of notice or both, would give
any creditor of Company the right to accelerate the maturity of any material
Indebtedness of Company. Company is not in default under any other Lease,
agreement or instrument or any law, rule, regulation, order, writ, injunction,
decree, determination or award non-compliance with which could reasonably be
expected to result in a Material Adverse Effect on Company.
 


- 10 –



--------------------------------------------------------------------------------




4.4.3    Solvency. After giving effect to the consummation of the transactions
contemplated by this Agreement, Company has capital sufficient to carry on its
business and transactions and is solvent and able to pay its debts as they
mature. No transfer of property is being made and no Indebtedness is being
incurred in connection with the transactions contemplated by this Agreement with
the intent to hinder, delay or defraud either present or future creditors of
Company or any Subsidiary of Company.


4.4.4    Ownership of Property. Company and each of its Subsidiaries has good
and marketable title as to all real property owned by it and good title to all
assets and properties owned by Company and such Subsidiary in the conduct of its
businesses, whether such assets and properties are real or personal, tangible or
intangible, including assets and property reflected in the most recent balance
sheet contained in Company’s Reports or acquired subsequent thereto (except to
the extent that such assets and properties have been disposed of in the ordinary
course of business, since the date of such balance sheet), subject to no
encumbrances, liens, mortgages, security interests or pledges, except (i) those
items which secure liabilities for public or statutory obligations or any
discount with, borrowing from or other obligations to the Federal Home Loan
Bank, inter-bank credit facilities, reverse repurchase agreements or any
transaction by Bank acting in a fiduciary capacity, (ii) statutory liens for
amounts not yet delinquent or which are being contested in good faith and (iii)
such as do not, individually or in the aggregate, materially affect the value of
such property and do not materially interfere with the use made and proposed to
be made of such property by Company or any of its Subsidiaries. Company and each
of its Subsidiaries, as lessee, has the right under valid and existing leases of
real and personal properties that are material to Company or such Subsidiary, as
applicable, in the conduct of its business to occupy or use all such properties
as presently occupied and used by it. Such existing leases and commitments to
lease constitute or will constitute operating leases for both tax and financial
accounting purposes and the lease expense and minimum rental commitments with
respect to such leases and lease commitments are as disclosed in all material
respects in Company’s Reports.


4.4.5    Off Balance Sheet Arrangements. There is no transaction, arrangement,
or other relationship between Company and an unconsolidated or other affiliated
entity that is not reflected in Company’s Reports. 


4.5    No Material Adverse Change. Since the date of the latest audited
financial statements included in Company’s Reports, there has been no
development or event which has had or could reasonably be expected to have a
Material Adverse Effect on Company or any of its Subsidiaries.


4.6    Legal Matters.
 
4.6.1    Compliance with Law. Company and each of its Subsidiaries (i) has
complied with and (ii) is not under investigation with respect to, and, to
Company’s knowledge, have not been threatened to be charged with or given any
notice of any material violation of any applicable statutes, rules, regulations,
orders and restrictions of any domestic or foreign government, or any
Governmental Agency, having jurisdiction over the conduct of its business or the
ownership of its properties, except where any such failure to comply or
violation would not reasonably be expected to have a Material Adverse Effect on
Company or any of its Subsidiaries. Company and each of its Subsidiaries is
compliant with their own privacy policies and written commitments to their
respective customers, consumers and employees, concerning data protection and
the privacy and security of personal


- 11 –



--------------------------------------------------------------------------------




data and the nonpublic personal information of their respective customers,
consumers and employees, in each case the failure to comply with which would not
result, individually or in the aggregate, in a Material Adverse Effect.


4.6.2    Regulatory Enforcement Actions. Company, Bank and its other
Subsidiaries are in compliance in all material respects with all laws
administered by and regulations of any Governmental Agency applicable to it or
to them, except where the failure to comply with which would not have a Material
Adverse Effect on Company or such Subsidiary. None of Company, Bank, Company’s
Subsidiaries nor any of their officers or directors is now operating under any
restrictions, agreements, memoranda, commitment letter, supervisory letter or
similar regulatory correspondence, or other commitments (other than restrictions
of general application) imposed by any Governmental Agency, nor are, to
Company’s knowledge, (a) any such restrictions threatened, (b) any agreements,
memoranda or commitments being sought by any Governmental Agency or (c) any
legal or regulatory violations previously identified by, or penalties or other
remedial action previously imposed by, any Governmental Agency unresolved.
 
4.6.3     Pending Litigation. There are no actions, suits, proceedings or
written agreements pending, or, to Company’s knowledge, threatened or proposed,
against Company, Bank, or any of its other Subsidiaries at law or in equity or
before or by any Governmental Agency, that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect on
Company or any of its Subsidiaries, or affect issuance or payment of the
Subordinated Notes; and neither Company nor any of its Subsidiaries is a party
to or named as subject to the provisions of any order, writ, injunction, or
decree of, or any written agreement with, any Governmental Agency that either
individually or in the aggregate, will have a Material Adverse Effect on Company
or any of its Subsidiaries. 
 
4.6.4    Environmental. No Property is or, to Company’s knowledge, has been a
site for the use, generation, manufacture, storage, treatment, release,
threatened release, discharge, disposal, transportation or presence of any
Hazardous Materials and neither Company nor any of its Subsidiaries has engaged
in such activities. There are no claims or actions pending or, to Company’s
knowledge, threatened against Company or any of its Subsidiaries by any
Governmental Agency or by any other Person relating to any Hazardous Materials
or pursuant to any Hazardous Materials Law.
 
4.6.5    Brokerage Commissions. Except for commissions paid to the Placement
Agent, neither Company nor any Affiliate of Company is obligated to pay any
brokerage commission or finder’s fee to any Person in connection with the
transactions contemplated by this Agreement.
 
4.6.6    Investment Company Act. Neither Company nor any of its Subsidiaries is
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.


4.7    No Misstatement. No information, exhibit, report, schedule or document,
when viewed together as a whole, furnished by Company to Purchasers in
connection with the negotiation, execution or performance of this Agreement
contains any untrue statement of a material fact, or omits to state a material
fact necessary to make the statements contained therein not misleading in light
of the circumstances when made or furnished to Purchasers and as of the Closing
Date, except for any statement therein or omission therefrom which was
corrected, amended or


- 12 –



--------------------------------------------------------------------------------




supplemented or otherwise disclosed or updated in a subsequent exhibit, report,
schedule or document prior to the date hereof.
 
4.8    Reporting Compliance. Company is subject to, and is in compliance in all
material respects with, the reporting requirements of Section 13 and Section
15(d), as applicable, of the Exchange Act. Company’s Reports at the time they
were or hereafter are filed with the SEC, complied and will comply in all
material respects with the requirements of the Exchange Act and did not and do
not include any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in light of the circumstances
under which they were or are made, not misleading.
 
4.9    Internal Control Over Financial Reporting. Company and its Subsidiaries
maintain systems of “internal control over financial reporting” (as defined in
Rule 13a-15(f) of the Exchange Act) that comply with the requirements of the
Exchange Act and have been designed by, or under the supervision of, their
respective principal executive and principal financial officers, or persons
performing similar functions, to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP, including, but not limited to, a
system of accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Since the end of Company’s most recent audited fiscal year, (y)
Company has no knowledge of (i) any material weakness in Company’s internal
control over financial reporting (whether or not remediated) or (ii) any fraud,
whether or not material, that involves management or other employees who have a
significant role in Company’s internal controls and (z) there has been no change
in Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, Company’s internal
control over financial reporting. 
 
4.10    Disclosure Controls and Procedures. Company and its Subsidiaries
maintain an effective system of disclosure controls and procedures (as defined
in Rule 13a-15 and Rule 15d-15 of the Exchange Act), that (i) are designed to
ensure that information required to be disclosed by Company in the reports that
it files or submits under the Exchange Act is recorded, processed, summarized
and reported within the time periods specified in the SEC’s rules and forms and
that material information relating to Company and its Subsidiaries is made known
to Company’s principal executive officer and principal financial officer by
others within Company and its Subsidiaries to allow timely decisions regarding
disclosure, and (ii) are effective in all material respects to perform the
functions for which they were established. As of the date hereof, Company has no
knowledge that would reasonably cause it to believe that the evaluation to be
conducted of the effectiveness of Company’s disclosure controls and procedures
for the most recently ended fiscal quarter period will result in a finding that
such disclosure controls and procedures are ineffective for such quarter ended.
Based on the evaluation of Company’s and each Subsidiary’s disclosure controls
and procedures described above, Company is not aware of (1) any significant
deficiency in the design or operation of internal controls which could adversely
affect Company’s ability to record, process, summarize and report financial data
or any material weaknesses in internal controls or (2) any fraud, whether or not
material, that involves management or other employees who have a significant
role in Company’s internal controls. Since the most recent


- 13 –



--------------------------------------------------------------------------------




evaluation of Company’s disclosure controls and procedures described above,
there have been no significant changes in internal controls or in other factors
that could significantly affect internal controls.


4.11    Certificates of Officers. The representations and warranties of Company
set forth in this Agreement, in any certificate or other document delivered to
Purchasers by or on behalf of Company pursuant to or in connection with this
Agreement are true and correct as of the date hereof and will be true and
correct as of the Closing Date and as otherwise specifically provided herein or
therein. None of the representations, warranties, covenants and agreements made
in this Agreement or in any certificate or other document delivered to
Purchasers by or on behalf of Company pursuant to or in connection with this
Agreement contains any untrue statement of a material fact or omits to state a
material fact or any fact necessary to make the statements contained therein not
misleading in light of the circumstances when made and as of the Closing Date.
Any certificate signed by an officer of Company and delivered to the Purchasers
or to counsel for Purchasers shall be deemed to be a representation and warranty
by Company to the Purchasers as to the matters set forth therein.
 
5.    GENERAL COVENANTS, CONDITIONS AND AGREEMENTS.
 
Company hereby further covenants and agrees with each Purchaser as follows:
 
5.1    Compliance with Transaction Documents. Company shall comply with, observe
and timely perform each and every one of its covenants, agreements and
obligations under the Transaction Documents.


5.2    Affiliate Transactions. Company shall not itself, nor shall it cause,
permit or allow any of its Subsidiaries to enter into any transaction,
including, the purchase, sale or exchange of property or the rendering of any
service, with any Affiliate of Company except in the ordinary course of business
and pursuant to the reasonable requirements of Company’s or such Affiliate’s
business and upon terms consistent with applicable laws and regulations and
reasonably found by the appropriate board(s) of directors to be fair and
reasonable and no less favorable to Company or such Affiliate than would be
obtained in a comparable arm’s length transaction with a Person not an
Affiliate.


5.3    Compliance with Laws.
 
5.3.1    Generally. Company shall comply and shall cause Bank and each of its
other Subsidiaries to comply in all material respects with all applicable
statutes, rules, regulations, orders and restrictions in respect of the conduct
of its business and the ownership of its properties, except, in each case, where
such non-compliance would not reasonably be expected to have a Material Adverse
Effect on Company.


5.3.2    Regulated Activities. Company shall not itself, nor shall it cause,
permit or allow Bank or any other of its Subsidiaries to (i) engage in any
business or activity not permitted by all applicable laws and regulations,
except where such business or activity would not reasonably be expected to have
a Material Adverse Effect on Company, Bank and/or its Subsidiaries or (ii) make
any loan or advance secured by the capital stock of another bank or depository
institution, or acquire the capital stock, assets or obligations of or any
interest in another bank or depository institution, in each case other than in
accordance with applicable laws and regulations and safe and sound banking
practices.




- 14 –



--------------------------------------------------------------------------------




5.3.3    Taxes. Company shall and shall cause Bank and any other of its
Subsidiaries to promptly pay and discharge all taxes, assessments and other
governmental charges imposed upon Company, Bank or any other of its Subsidiaries
or upon the income, profits, or property of Company or any Subsidiary and all
claims for labor, material or supplies which, if unpaid, might by law become a
lien or charge upon the property of Company, Bank or any other of its
Subsidiaries. Notwithstanding the foregoing, none of Company, Bank or any other
of its Subsidiaries shall be required to pay any such tax, assessment, charge or
claim, so long as the validity thereof shall be contested in good faith by
appropriate proceedings, and appropriate reserves therefor shall be maintained
on the books of Company, Bank and such other Subsidiary.


5.3.4    Environmental Matters. Except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect on
Company or any Subsidiary of Company, Company shall: (i) exercise, and cause
each such Subsidiary to exercise, due diligence in order to comply in all
material respects with all Hazardous Materials Laws; and (ii) promptly take any
and all remedial action required of Company in connection with any condition or
release or threatened condition or release on, under or about any Property in
order to comply in all material respects with all applicable Hazardous Materials
Laws; provided, however, that Company shall not be deemed to be in breach of the
foregoing covenant if and to the extent it has not taken such remedial actions
due to (x) its diligent pursuit of an available statutory or administrative
exemption from compliance with the relevant Hazardous Materials Law from the
appropriate Governmental Agency (and no material penalties for non-compliance
with the relevant Hazardous Materials Law(s) shall accrue as a result of such
non-compliance, without rebate or waiver if such exemption or waiver is
granted), or (y) is actively and diligently contesting in good faith any
Governmental Agency’s order, determination or decree with respect to the
applicability or interpretation of any such relevant Hazardous Materials Law
and/or the actions required under such laws or regulations in respect of such
condition or release. In the event Company or any other Subsidiary of Company
undertakes any remedial action with respect to such Hazardous Material on, under
or about any Property, Company or such Subsidiary shall conduct and complete
such remedial action in compliance in all material respects with all applicable
Hazardous Materials Laws and in accordance with the binding and applicable
policies, orders and directives of all Governmental Agencies. Company hereby
agrees to defend, indemnify and hold harmless the participants in the
Subordinated Notes, their directors, officers, employees, agents, successors and
assigns from and against any and all losses, damages, liabilities, claims,
actions, judgments, court costs and legal or other expenses (including, without
limitation, attorney’s fees and expenses) which the participants in the
Subordinated Notes may incur as a direct or indirect consequence of (a) any
Hazardous Materials claim or any other violation of a Hazardous Materials Law
applicable to the operations of Company or any of its Subsidiaries or any
Property or (b) the use generation, manufacture, storage, disposal, threatened
disposal, transportation or presence of Hazardous Materials in, on, under or
about the Property or otherwise by Company or any of its Subsidiaries in
violation of Hazardous Materials Law. Company’s duty and obligations to defend,
indemnify and hold harmless the participants in the Subordinated Notes shall
survive the cancellation of the Subordinated Notes and any other document
executed in connection therewith until the expiration of the relevant statutes
of limitation under Hazardous Materials Law.
 
5.4    Absence of Control. It is the intent of the parties to this Agreement
that in no event shall Purchasers, by reason of any of the Transaction
Documents, be deemed to control, directly or indirectly, Company, and Purchasers
shall not exercise, or be deemed to exercise, directly or indirectly, a
controlling influence over the management or policies of Company.
 


- 15 –



--------------------------------------------------------------------------------




5.5    Secondary Market Transactions. Each Purchaser shall have the right at any
time and from time to time to securitize its Subordinated Notes or any portion
thereof in a single asset securitization or a pooled loan securitization of
rated single or multi-class securities secured by or evidencing ownership
interests in the Subordinated Notes (each such securitization is referred to
herein as a “Secondary Market Transaction”). In connection with any such
Secondary Market Transaction, Company shall, at Company’s expense, cooperate
with any such Purchaser and otherwise reasonably assist any such Purchaser in
satisfying the market standards to which any such Purchaser customarily adheres
or which may be reasonably required in the marketplace or by applicable rating
agencies in connection with any such Secondary Market Transaction. Subject to
any written confidentiality obligation, all information regarding Company may be
furnished, without liability except in the case of gross negligence or willful
misconduct, to any Purchaser and to any Person reasonably deemed necessary by
Purchaser in connection with participation in such Secondary Market Transaction.
All documents, financial statements, appraisals and other data relevant to
Company or the Subordinated Notes may be retained by any such Person.
 
5.6    Insurance. At its sole cost and expense, Company shall maintain, and
shall cause each Subsidiary to maintain, bonds and insurance to such extent,
covering such risks as is required by law. or as is usual and customary for
owners of similar businesses and properties in the same general area in which
Company or any of its Subsidiaries operates. All such bonds and policies of
insurance shall be in a form, in an amount and with insurers recognized as
adequate by prudent business persons.


5.7    DTC Registration. Company shall use commercially reasonable efforts to
cause the Subordinated Notes to be quoted on Bloomberg and, with respect to
Subordinated Notes held by Qualified Institutional Buyers as defined in Rule
144A of the Securities Act, shall cause such Subordinated Notes to be registered
in the name of Cede & Co. as nominee of The Depository Trust Company (“DTC”).


5.8    Rule 144A Information. While any Subordinated Notes remain “restricted
securities” within the meaning of the Securities Act, Company will make
available, upon request, to any seller of such Subordinated Notes the
information specified in Rule 144A(d)(4) under the Securities Act, unless
Company is then subject to Section 13 or 15(d) of the Exchange Act.
 
6.    REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASERS.
 
Each Purchaser hereby represents and warrants to Company, and covenants with
Company, severally and not jointly, as follows:
 
6.1    Legal Power and Authority. It has all necessary power and authority to
execute, deliver and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby. It is an entity duly organized,
validly existing and in good standing under the laws its jurisdiction of
organization.
 
6.2    Authorization and Execution. The execution, delivery and performance of
this Agreement and the Registration Rights Agreement have been duly authorized
by all necessary action on the part of such Purchaser, and, assuming due
authorization, execution and delivery by the other parties thereto, this
Agreement and the Registration Rights Agreement are each a legal, valid and
binding obligation of such Purchaser, enforceable against such Purchaser in
accordance with its terms, except as enforcement thereof may be limited by
bankruptcy,


- 16 –



--------------------------------------------------------------------------------




insolvency, reorganization, moratorium or other similar laws relating to or
affecting creditors’ rights generally or by general equitable principles.
 
6.3    No Conflicts. Neither the execution, delivery or performance of the
Transaction Documents nor the consummation of any of the transactions
contemplated thereby will conflict with, violate, constitute a breach of or a
default (whether with or without the giving of notice or lapse of time or both)
under (i) its organizational documents, (ii) any agreement to which it is party,
(iii) any law applicable to it or (iv) any order, writ, judgment, injunction,
decree, determination or award binding upon or affecting it. 
 
6.4    Purchase for Investment. It is purchasing the Subordinated Note for its
own account and not with a view to distribution and with no present intention of
reselling, distributing or otherwise disposing of the same. It has no present or
contemplated agreement, undertaking, arrangement, obligation, indebtedness or
commitment providing for, or which is likely to compel, a disposition of the
Subordinated Notes in any manner.
 
6.5    Institutional Accredited Investor. It is and will be on the Closing Date
an institutional “accredited investor” as such term is defined in Rule 501(a) of
Regulation D and as contemplated by subsections (1), (2), (3) and (7) of Rule
501(a) of Regulation D, and has no less than $5,000,000 in total assets.
 
6.6    Financial and Business Sophistication. It has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of the prospective investment in the Subordinated Notes. It
has relied solely upon its own knowledge of, and/or the advice of its own legal,
financial or other advisors with regard to, the legal, financial, tax and other
considerations involved in deciding to invest in the Subordinated Notes.
 
6.7    Ability to Bear Economic Risk of Investment. It recognizes that an
investment in the Subordinated Notes involves substantial risk. It has the
ability to bear the economic risk of the prospective investment in the
Subordinated Notes, including the ability to hold the Subordinated Notes
indefinitely, and further including the ability to bear a complete loss of all
of its investment in Company.
 
6.8    Information. It acknowledges that: (i) it is not being provided with the
disclosures that would be required if the offer and sale of the Subordinated
Notes were registered under the Securities Act, nor is it being provided with
any offering circular or prospectus prepared in connection with the offer and
sale of the Subordinated Notes; (ii) it has conducted its own examination of
Company and the terms of the Subordinated Notes to the extent it deems necessary
to make its decision to invest in the Subordinated Notes; and (iii) it has
availed itself of publicly available financial and other information concerning
Company to the extent it deems necessary to make its decision to purchase the
Subordinated Notes. It has reviewed the information set forth in Company’s
Reports and the exhibits and schedules hereto and contained in the investor data
room established by Company on December 3, 2018.
 
6.9    Access to Information. It acknowledges that it and its advisors have been
furnished with all materials relating to the business, finances and operations
of Company that have been requested by it or its advisors and have been given
the opportunity to ask questions of, and to receive answers from, persons acting
on behalf of Company concerning terms and conditions of the transactions
contemplated by this Agreement in order to make an informed and voluntary
decision to enter into this Agreement.
 


- 17 –



--------------------------------------------------------------------------------




6.10    Investment Decision. It has made its own investment decision based upon
its own judgment, due diligence and advice from such advisors as it has deemed
necessary and not upon any view expressed by any other person or entity,
including the Placement Agent (or, with respect to the Indenture, the Trustee).
Neither such inquiries nor any other due diligence investigations conducted by
it or its advisors or representatives, if any, shall modify, amend or affect its
right to rely on Company’s representations and warranties contained herein. It
is not relying upon, and has not relied upon, any advice, statement,
representation or warranty made by any Person by or on behalf of Company,
including, the Placement Agent (or, with respect to the Indenture, the Trustee),
except for the express statements, representations and warranties of Company
made or contained in this Agreement. Furthermore, it acknowledges that (i) the
Placement Agent has not performed any due diligence review on behalf of it and
(ii) nothing in this Agreement or any other materials presented by or on behalf
of Company to it in connection with the purchase of the Subordinated Notes
constitutes legal, tax or investment advice. 
 
6.11    Private Placement; No Registration; Restricted Legends. It understands
and acknowledges that the Subordinated Notes are being sold by Company without
registration under the Securities Act in reliance on the exemption from federal
and state registration set forth in, respectively, Rule 506(b) of Regulation D
under Section 4(a)(2) of the Securities Act and Section 18 of the Securities
Act, or any state securities laws, and accordingly, may be resold, pledged or
otherwise transferred only if exemptions from the Securities Act and applicable
state securities laws are available to it. It further acknowledges and agrees
that all certificates or other instruments representing the Subordinated Notes
will bear the restrictive legend set forth in the form of Subordinated Note,
which is attached as an exhibit to the Indenture. It further acknowledges its
primary responsibilities under the Securities Act and, accordingly, will not
sell or otherwise transfer the Subordinated Notes or any interest therein
without complying with the requirements of the Securities Act and the rules and
regulations promulgated thereunder and the requirements set forth in this
Agreement.
 
6.12     Placement Agent. It will purchase the Subordinated Note(s) directly
from Company and not from the Placement Agent and understands that neither the
Placement Agent nor any other broker or dealer has any obligation to make a
market in the Subordinated Notes. 


6.13    Accuracy of Representations. It understands that each of the Placement
Agent and Company will rely upon the truth and accuracy of the foregoing
representations, acknowledgements and agreements in connection with the
transactions contemplated by this Agreement, and agrees that if any of the
representations or acknowledgements made by it are no longer accurate as of the
Closing Date, or if any of the agreements made by it are breached on or prior to
the Closing Date, it shall promptly notify the Placement Agent and Company.
 
6.14    Representations and Warranties Generally. The representations and
warranties of Purchaser set forth in this Agreement are true and correct as of
the date hereof and will be true and correct as of the Closing Date and as
otherwise specifically provided herein. Any certificate signed by a duly
authorized representative of Purchaser and delivered to Company or to counsel
for Company shall be deemed to be a representation and warranty by Purchaser to
Company as to the matters set forth therein.
 
7.           TERMINATION. Purchasers may terminate this Agreement (i) at any
time prior to the Closing Date by written notice signed by all Purchasers to
Company if Purchasers shall decline to purchase the Subordinated Notes for any
reason permitted by this Agreement or (ii) on the Closing Date if any condition
described in Section 3.2 is not fulfilled by Company or waived in writing by the
Purchasers on or prior to the Closing Date. Any termination


- 18 –



--------------------------------------------------------------------------------




pursuant to this Section shall be without liability on the part of (a) Company
to Purchasers or (b) Purchasers to Company (or, with respect to the Indenture,
the Trustee).


8.    MISCELLANEOUS.


8.1    Prohibition on Assignment by Company. Except as described in the
Indenture, Company may not assign, transfer or delegate any of its rights or
obligations under this Agreement or the Subordinated Notes without the prior
written consent of Purchasers.


8.2    Time of the Essence. Time is of the essence of this Agreement.


8.3    Waiver or Amendment. No waiver or amendment of any term, provision,
condition, covenant or agreement herein shall be effective unless in writing and
signed by all of the parties hereto. No failure to exercise or delay in
exercising, by a Purchaser or any holder of the Subordinated Notes, of any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege preclude any
other or further exercise thereof, or the exercise of any other right or remedy
provided by law. The rights and remedies provided in this Agreement are
cumulative and not exclusive of any right or remedy provided by law or equity.


8.4    Severability. Any provision of this Agreement which is unenforceable or
invalid or contrary to law, or the inclusion of which would adversely affect the
validity, legality or enforcement of this Agreement, shall be of no effect and,
in such case, all the remaining terms and provisions of this Agreement shall
subsist and be fully effective according to the tenor of this Agreement the same
as though any such invalid portion had never been included herein.
Notwithstanding any of the foregoing to the contrary, if any provisions of this
Agreement or the application thereof are held invalid or unenforceable only as
to particular persons or situations, the remainder of this Agreement, and the
application of such provision to persons or situations other than those to which
it shall have been held invalid or unenforceable, shall not be affected thereby,
but shall continue valid and enforceable to the fullest extent permitted by
law. 


8.5    Notices. Any notice which any party hereto may be required or may desire
to give hereunder shall be deemed to have been given if in writing and if
delivered personally, or if mailed, postage prepaid, by United States registered
or certified mail, return receipt requested, or if delivered by a responsible
overnight commercial courier promising next business day delivery, addressed:
 
if to Company:
Orrstown Financial Services, Inc.
77 East King Street
P. O. Box 250
Shippensburg, Pennsylvania 17257
Attention: Chief Financial Officer
 
 
with a copy to:
Goodwin Procter LLP
901 New York Avenue, NW
Washington, DC 20001
Attention: Matthew Dyckman, Esq.

 


- 19 –



--------------------------------------------------------------------------------




if to Purchasers:
To the addresses indicated on such Purchaser’s signature page.



 or to such other address or addresses as the party to be given notice may have
furnished in writing to the party seeking or desiring to give notice, as a place
for the giving of notice; provided that no change in address shall be effective
until five (5) Business Days after being given to the other party in the manner
provided for above. Any notice given in accordance with the foregoing shall be
deemed given when delivered personally or, if mailed, three (3) Business Days
after it shall have been deposited in the United States mails as aforesaid or,
if sent by overnight courier, the Business Day following the date of delivery to
such courier (provided next business day delivery was requested).


8.6    Successors and Assigns. This Agreement shall inure to the benefit of the
parties and their respective heirs, legal representatives, successors and
assigns; except that, unless a Purchaser consents in writing, no assignment made
by Company in violation of this Agreement shall be effective or confer any
rights on any purported assignee of Company. The term “successors and assigns”
will not include a purchaser of any of the Subordinated Notes from any Purchaser
merely because of such purchase.


8.7    No Joint Venture. Nothing contained herein or in any document executed
pursuant hereto and no action or inaction whatsoever on the part of a Purchaser,
shall be deemed to make a Purchaser a partner or joint venturer with Company.


8.8    Documentation. All documents and other matters required by any of the
provisions of this Agreement to be submitted or furnished to a Purchaser shall
be in form and substance satisfactory to such Purchaser.


8.9    Entire Agreement. This Agreement and the Subordinated Notes along with
the Exhibits thereto constitute the entire agreement between the parties hereto
with respect to the subject matter hereof and may not be modified or amended in
any manner other than by supplemental written agreement executed by the parties
hereto. No party, in entering into this Agreement, has relied upon any
representation, warranty, covenant, condition or other term that is not set
forth in this Agreement or in the Subordinated Notes.


8.10    Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to its
laws or principles of conflict of laws. Nothing herein shall be deemed to limit
any rights, powers or privileges which a Purchaser may have pursuant to any law
of the United States of America or any rule, regulation or order of any
department or agency thereof and nothing herein shall be deemed to make unlawful
any transaction or conduct by a Purchaser which is lawful pursuant to, or which
is permitted by, any of the foregoing.
    
8.11    No Third Party Beneficiary. This Agreement is made for the sole benefit
of Company and the Purchasers, and no other person shall be deemed to have any
privity of contract hereunder nor any right to rely hereon to any extent or for
any purpose whatsoever, nor shall any other person have any right of action of
any kind hereon or be deemed to be a third party beneficiary hereunder;
provided, that the Placement Agent may rely on the representations and
warranties contained herein to the same extent as if it were a party to this
Agreement.




- 20 –



--------------------------------------------------------------------------------




8.12    Legal Tender of United States. All payments hereunder shall be made in
coin or currency which at the time of payment is legal tender in the United
States of America for public and private debts.


8.13    Captions; Counterparts. Captions contained in this Agreement in no way
define, limit or extend the scope or intent of their respective provisions. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which taken together shall
constitute but one and the same instrument. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.


8.14    Knowledge; Discretion. All references herein to Purchaser’s or Company’s
knowledge shall be deemed to mean the knowledge of such party based on the
actual knowledge of such party’s Chief Executive Officer and Chief Financial
Officer or such other persons holding equivalent offices. Unless specified to
the contrary herein, all references herein to an exercise of discretion or
judgment by a Purchaser, to the making of a determination or designation by a
Purchaser, to the application of a Purchaser’s discretion or opinion, to the
granting or withholding of a Purchaser’s consent or approval, to the
consideration of whether a matter or thing is satisfactory or acceptable to a
Purchaser, or otherwise involving the decision making of a Purchaser, shall be
deemed to mean that such Purchaser shall decide using the reasonable discretion
or judgment of a prudent lender.


8.15    Waiver Of Right To Jury Trial. TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT
THAT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN
CONNECTION WITH ANY OF THE TRANSACTION DOCUMENTS, OR ANY OTHER STATEMENTS OR
ACTIONS OF COMPANY OR PURCHASERS. THE PARTIES ACKNOWLEDGE THAT THEY HAVE BEEN
REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL SELECTED OF THEIR OWN FREE WILL. THE PARTIES FURTHER
ACKNOWLEDGE THAT (i) THEY HAVE READ AND UNDERSTAND THE MEANING AND RAMIFICATIONS
OF THIS WAIVER, (ii) THIS WAIVER HAS BEEN REVIEWED BY THE PARTIES AND THEIR
COUNSEL AND IS A MATERIAL INDUCEMENT FOR ENTRY INTO THIS AGREEMENT AND THE
REGISTRATION RIGHTS AGREEMENT AND (iii) THIS WAIVER SHALL BE EFFECTIVE AS TO
EACH OF SUCH TRANSACTION DOCUMENTS AS IF FULLY INCORPORATED THEREIN.


8.16    Expenses. Except as otherwise provided in this Agreement, each of the
parties will bear and pay all other costs and expenses incurred by it or on its
behalf in connection with the transactions contemplated pursuant to this
Agreement.


8.17    Survival. Each of the representations and warranties set forth in this
Agreement shall survive the consummation of the transactions contemplated hereby
for a period of one year after the date hereof. Except as otherwise provided
herein, all covenants and agreements contained herein shall survive until, by
their respective terms, they are no longer operative.
 
[Signature Pages Follow]


- 21 –



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Company has caused this Subordinated Note Purchase Agreement
to be executed by its duly authorized representative as of the date first above
written.
 
 
COMPANY:
 
ORRSTOWN FINANCIAL SERVICES, INC.




 
 
By:
 
 
 
Name:
Thomas R. Quinn, Jr.
 
 
Title:
President and Chief Executive Officer
 

 


[Company’s Signature Page to Note Purchase Agreement]

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Purchaser has caused this Subordinated Note Purchase
Agreement to be executed by its duly authorized representative as of the date
first above written.
 
 
 
PURCHASER:
 





 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
Address
 
 
 
(for
 
 
 
Notices)
 
 



 
Principal Amount of Purchased Subordinated Notes
$



  


 
 


[Purchaser’s Signature Page to Note Purchase Agreement]

--------------------------------------------------------------------------------






EXHIBIT A


FORM OF INDENTURE
 
 





--------------------------------------------------------------------------------








EXHIBIT B


FORM OF REGISTRATION RIGHTS AGREEMENT
 







--------------------------------------------------------------------------------






EXHIBIT C


FORM OF OPINION OF COUNSEL
 


1.The Company is registered as a bank holding company under the Bank Holding
Company Act of 1956, as amended, and is presently subsisting as a corporation in
good standing under the laws of the Commonwealth of Pennsylvania.


2.The Bank is incorporated as a bank and trust company under the laws of the
Commonwealth of Pennsylvania and is presently subsisting as a corporation in
good standing under the laws of the Commonwealth of Pennsylvania.


3.Wheatland Advisors, Inc. is presently subsisting as a corporation in good
standing under the laws of the Commonwealth of Pennsylvania.


4.The Indenture, when executed and delivered by the Company and the Trustee,
will constitute a legal valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms.


5.The Notes, when duly executed by the Company, duly authenticated by the
Trustee and delivered, in the form contemplated by the Indenture, to the
Purchasers against full payment therefor in accordance with the terms of the
Purchase Agreement and the Indenture, will constitute legal, valid and binding
obligations of the Company, entitled to the benefit of the Indenture, and
enforceable against the Company in accordance with their terms.


6.Assuming (i) the accuracy of the representations of each of the Purchasers set
forth in the Purchase Agreement and (ii) the offer, sale and issuance of the
Notes in the manner contemplated by the Purchase Agreement, it is not necessary
in connection with the offer, sale and issuance of the Notes to the Purchasers
to register the offer and sale of the Notes under the Securities Act (it being
understood that no opinion is being expressed as to any subsequent reoffer,
resale or transfer of the Notes).







--------------------------------------------------------------------------------






EXHIBIT D


FORM OF OPINION OF COUNSEL


1.Each of the Company, the Bank, and Wheatland Advisors has the corporate power
and authority to carry on its business and to own, lease and operate its
properties and assets as described in the Company’s Reports.


2.The Company has the corporate power and authority to execute, deliver and
perform its obligations under the Transaction Documents to which it is a party
and to consummate the transactions contemplated by the Purchase Agreement.


3.The Transaction Documents have been duly and validly authorized, executed and
delivered by the Company.





